                        Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 1 of 10



AO 442 (Rev. lltll)    Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                               for the

                                                                      District of Columbia


                      United States of America
                                  v.                                             )
                                                                                 )    Case: 1:21-MJ-00012
                           Douglas Sweet                                         )    Assigned to: Judge G. Michael Harvey
                                                                                 )    Assigned Dale: 1/7/2021
                                                                                 )    Description: COMPLAINT WI ARREST WARRANT
                                                                                 )
                                Defendant


                                                               ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                      to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)     _D o-,-ug",_l_a..:....s_S_w__:.e....:.e..:....t                                                              _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment            0    Superseding Indictment               0 Information          0 Superseding Information            ~ Complaint
o     Probation Violation Petition               0 Supervised Release Violation Petition              o Violation     Notice      0 Order of the Court

This offense is briefly described as follows:

  18 U.S.C. 1752 (a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority; or
  Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on Capitol
  Grounds

  40 U.S.C. 5104 (e)(2) - Violent Entry and Disorderly                Conduct on Capitol Grounds




Date:          01/07/2021
         --------
                                                                                                        Issuing officer's signature

City and state:          Washington,        DC                                             G. MICHAEL    HARVEY, U.S. Magistrate         Judge
                                                                                                         Printed name and title


                                                                             Return

                                                          all r~/~o~1 , and the person was arrested                  on (date)    01 "/13/~O~1

Date:    01/ IliaD t-)
                                                                                      FBI ,Special Ajent      M'["hUe/ D,
                                                                                                     rinted name andtitle
                                                                                                                                         VelC1z~U.eZ
Case Case
     2:21-mj-00020-DEM
          1:21-cr-00041-CJN
                         Document
                            Document
                                  5 Filed
                                     22 01/13/21
                                          Filed 01/19/21
                                                    Page Page
                                                         1 of 22PageID#
                                                                 of 10 10
Case Case
     2:21-mj-00020-DEM
          1:21-cr-00041-CJN
                         Document
                            Document
                                  5 Filed
                                     22 01/13/21
                                          Filed 01/19/21
                                                    Page Page
                                                         2 of 23PageID#
                                                                 of 10 11
Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 4 of 10
Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 5 of 10
Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 6 of 10
Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 7 of 10
CM/ECF - vaed                                                             Page 1 of 3
           Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 8 of 10


                                U.S. District Court
                       Eastern District of Virginia - (Norfolk)
                CRIMINAL DOCKET FOR CASE #: 2:21-mj-00020-DEM-2
                                Internal Use Only


Case title: USA v. SEALED                                  Date Filed: 01/12/2021
                                                           Date Terminated: 01/13/2021

Assigned to: Magistrate Judge Douglas
E. Miller

Defendant (2)
Douglas Sweet                               represented by Douglas Sweet
TERMINATED: 01/13/2021                                     PRO SE

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None



Plaintiff
USA                                         represented by Brittany M. Fisher
                                                           United States Attorney Office (Newport
                                                           News-NA)
                                                           721 Lakefront Commons
                                                           Suite 300
                                                           Newport News, VA 23606
                                                           **NA***
                                                           757-591-4000
                                                           Email: brittany.fisher@usdoj.gov




https://ecf.vaed.circ4.dcn/cgi-bin/DktRpt.pl?171088656687732-L_1_0-1                     01/14/2021
CM/ECF - vaed                                                             Page 2 of 3
           Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 9 of 10


                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: US Attorney

                                                              Kevin M. Comstock
                                                              United States Attorney's Office
                                                              101 W Main St
                                                              Suite 8000
                                                              Norfolk, VA 23510
                                                              (757) 441-6331
                                                              Fax: (757) 441-6689
                                                              Email: Kevin.Comstock@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: US Attorney


 Date Filed         #      Docket Text
 01/13/2021             3 Arrest of Douglas Sweet in Eastern District of Virginia on warrant out of
                          U.S. District Court for the District of Columbia. (jjon) (Entered:
                          01/13/2021)
 01/13/2021             4 Rule 5(c)(3) Documents Received as to Douglas Sweet (jjon) (Entered:
                          01/13/2021)
 01/13/2021                Set/Reset Hearings as to Douglas Sweet: Initial Appearance - Rule 5(c)(3)
                           set for 1/13/2021 at 04:00 PM in Norfolk Mag Courtroom 2 before
                           Magistrate Judge Robert J. Krask. (jjon) (Entered: 01/13/2021)
 01/13/2021                Case unsealed as to Cindy Fitchett, Douglas Sweet (jjon) (Entered:
                           01/14/2021)
 01/13/2021             5 Minute Entry for proceedings held before Magistrate Judge Robert J.
                          Krask: Initial Appearance in Rule 5(c)(3) Proceedings as to Douglas
                          Sweet held on 1/13/2021. USA appeared through Brittany Fisher, AUSA.
                          Defendant present without counsel and advised of rights and charges.
                          Counsel desired. The Court directed appointment of counsel. Wil Bonilla,
                          AFPD present. FPD appointed in open court. Defendant waived right to
                          identity and preliminary hearing in this district. Waiver executed and filed
                          in open court. Government advised it was not seeking detention.
                          Defendant released on PR bond with special conditions, including
                          mandatory appearance for initial appearance with the U.S. District Court
                          for the District of Columbia, set for 1/19/21 at 1:00 p.m. via zoom. (Court
                          Reporter FTR.)(jjon) (Entered: 01/14/2021)
 01/13/2021             6 CJA 23 Financial Affidavit by Douglas Sweet (jjon) (Entered:
                          01/14/2021)
 01/13/2021             7 WAIVER of Rule 5 Hearings by Douglas Sweet (jjon) (Entered:
                          01/14/2021)




https://ecf.vaed.circ4.dcn/cgi-bin/DktRpt.pl?171088656687732-L_1_0-1                        01/14/2021
CM/ECF - vaed                                                             Page 3 of 3
          Case 1:21-cr-00041-CJN Document 22 Filed 01/19/21 Page 10 of 10


 01/13/2021            8 ORDER Setting Conditions of Release as to Douglas Sweet (2) PR.
                         Signed by Magistrate Judge Robert J. Krask on 1/13/21. (jjon) (Entered:
                         01/14/2021)
 01/13/2021               (Court only) ***Terminated defendant Douglas Sweet, pending deadlines,
                          and motions. (jjon) (Entered: 01/14/2021)




https://ecf.vaed.circ4.dcn/cgi-bin/DktRpt.pl?171088656687732-L_1_0-1                    01/14/2021
